DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Note
Applicant is advised that the Non-Final Rejection mailed 27 January 2022 is vacated.  After additional consideration on the case and internal communications, the allowable subject matter in the previous communication is hereby withdrawn and the following rejections are presented.  Further, the time period for response is reset with this action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim(s) 8, 15, 19, and 24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. Patent 4,699,575 issued to Geisel et al (Geisel).
Regarding claim 8, Geisel discloses a method for dispensing an adhesive onto a surface, steps of which comprise: providing a reservoir containing an adhesive; providing a pump to deliver a predetermined amount of adhesive dispensed from the reservoir at predetermined intervals; and providing a nozzle having a tapered tip to receive the adhesive and discharge the adhesive onto the surface (See at least Figure 1, all aspects clearly illustrated).
Regarding claim 15, Geisel further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood).
Regarding claim 19, Geisel discloses a method for dispensing an adhesive onto a remote surface, steps of which comprise: providing a dispenser comprising: a reservoir containing a liquid adhesive, a pump, and a nozzle having a tapered tip; delivering a predetermined amount of the liquid adhesive from the reservoir to the nozzle at predetermined intervals; and discharging the predetermined amount of adhesive through the air onto the remote surface (See at least Figure 1, all aspects clearly illustrated).
Regarding claim 24,.
Claim(s) 8, 13-16, 19, and 22-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. Patent 5,303,141 issued to Batchelder et al (Batchelder).
Regarding claim 8, Batchelder discloses a method for dispensing an adhesive onto a surface, steps of which comprise: providing a reservoir containing an adhesive; providing a pump to deliver a predetermined amount of adhesive dispensed from the reservoir at predetermined intervals; and providing a nozzle having a tapered tip to receive the adhesive and discharge the adhesive onto the surface (See at least Figure 1A-3, all aspects clearly illustrated).
Regarding claim 13, Batchelder further discloses wherein the tapered tip is 1/16" or more from the surface while the adhesive is being discharged (See entire disclosure).
Regarding claim 14, Batchelder further discloses wherein the nozzle having a tapered tip is configured to receive the adhesive and discharge the adhesive onto the surface without the tapered tip of the nozzle contacting the surface (See Figures, clearly illustrated).
Regarding claim 15, Batchelder further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood). 
Regarding claim 16, Batchelder further discloses wherein the circular discharge port of the tapered tip of the nozzle has a diameter of at least 27 gauge (See at least Col. 5 Line 59-Col. 6 Line 6).
Regarding claim 19, Batchelder discloses a method for dispensing an adhesive onto a remote surface, steps of which comprise: providing a dispenser  comprising: a 
Regarding claim 22, Batchelder further discloses wherein the tapered tip is 1/16" or more from the remote surface while the adhesive is being discharged (See entire disclosure).
Regarding claim 23, Batchelder further discloses wherein the discharging of the predetermined amount of adhesive through the air onto the remote surface is performed without the tapered tip of the nozzle contacting the remote surface (See Figures, clearly illustrated).
Regarding claim 24, Batchelder further discloses wherein the tapered tip of the nozzle has a circular discharge port (See Figures, clearly illustrated and understood).
Regarding claim 25, Batchelder further discloses wherein the circular discharge port of the tapered tip of the nozzle has a diameter of at least 27 gauge (See at least Col. 5 Line 59-Col. 6 Line 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 9-12 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geisel in view of U.S. Pre-Grant Publication 2005/0056183 by Meshirer (Meshirer).
Regarding claims 9-11, Geisel is not specific on the type of adhesive being discharged.
Meshirer, a related prior art reference, discloses [claim 9] wherein the adhesive in the reservoir is an anaerobic adhesive (See at least Paragraph 0010), [claim 10] wherein the adhesive in the reservoir is light curable (See at least Paragraph 0022), and [claim 11] wherein the adhesive has a viscosity of 30-45 cps (See at least Paragraphs 0046-0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Geisel with the noted teachings of Meshirer. The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive in the device for discharge onto a surface with a reasonable expectation of success.
Regarding claim 12, Geisel is not specific on the surface that the adhesive is applied.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Geisel with the noted teachings of Meshirer. The suggestion/ motivation for doing so would have been to utilize the assembly taught by Geisel to apply adhesive to ammunition rounds as indicated by Meshirer with a reasonable expectation of success.
Regarding claim 20, Geisel is not specific on the type of adhesive being discharged.
Meshirer, a related prior art reference, discloses wherein the adhesive has a viscosity of 30-45 cps (See at least Paragraphs 0046-0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Geisel with the noted teachings of Meshirer. The suggestion/ motivation for doing so would have been to utilize an appropriate adhesive in the device for discharge onto a surface with a reasonable expectation of success.
Regarding claim 21, Geisel is not specific on the surface that the adhesive is applied.
Meshirer, a related prior art reference, discloses wherein the surface is a case mouth and primer ammunition round (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Geisel with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize the .
Claim(s) 8, 17-19, 26-28, 30 and 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 4,858,172 issued to Stern (Stern) in view of U.S. Patent 5,263,608 issued to Kiernan et al (Kiernan).
Regarding claim 8, Stern discloses a method for dispensing an adhesive onto a surface, steps of which comprise: providing a reservoir containing an adhesive (See at least Figure 1, Sealant source 13); providing a pump to deliver a predetermined amount of adhesive dispensed from the reservoir at predetermined intervals (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1).
While one could reasonably interpret the combination of Sterns sealant gun/nozzle as a nozzle having a tapered tip with a discharge port, wherein when dispensing the pump delivers a predetermined amount of the flowable adhesive from the reservoir to the nozzle at predetermined intervals, and wherein the nozzle is not in contact with the surface and discharges the predetermined amount of adhesive onto the surface; Stern fails to explicitly disclose a nozzle with a tapered tip.
Kiernan, a related prior art reference, discloses a method/apparatus for dispensing a constant controlled volume with a similar conduit configuration (See at least Figure 1) as well as a nozzle (20) having a tapered tip (See at least Figure 2 at element 25) with the flow of the adhesive being controlled by any means.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Stern’s gun/nozzle to include the tapered nozzle of Kiernan 
Regarding claim 17, Stern further discloses providing a first conduit for directly connecting the reservoir and the pump such that the adhesive is supplied directly from the reservoir to the pump (Input line 14).
Regarding claim 18, Stern further discloses providing a second conduit for directly connecting the pump and the nozzle such that the adhesive is supplied directly from the pump to the nozzle (Output line 15 from pump to sealant gun 16/nozzle 17).
Regarding claim 19, Stern discloses a method for dispensing an adhesive onto a remote surface, steps of which comprise: providing a dispenser comprising: a reservoir containing a liquid adhesive (See at least Figure 1, Sealant source 13), a pump (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1).
While one could reasonably interpret the combination of Sterns sealant gun/nozzle as a nozzle having a tapered tip with a discharge port, wherein when dispensing the pump delivers a predetermined amount of the flowable adhesive from the reservoir to the nozzle at predetermined intervals, and wherein the nozzle is not in contact with the surface and discharges the predetermined amount of adhesive onto the surface; Stern fails to explicitly disclose a nozzle with a tapered tip.

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Stern’s gun/nozzle to include the tapered nozzle of Kiernan as the substitution of known elements of nozzle dispensing means for one another yielding predictable results with a reasonable expectation of success.  As Kiernan discloses an alternative for adhesive dispensing with the only difference being the means by which flow is controlled, one skilled in the art would have further recognized the advantages of substituting nozzle dispensing structures would maintain the conditions effecting the accuracy of the fluid flow rate (Stern Abstract).
Regarding claim 26, Stern further discloses providing a first conduit for directly connecting the reservoir and the pump such that the adhesive is supplied directly from the reservoir to the pump (Input line 14).
Regarding claim 27, Stern further discloses providing a second conduit for directly connecting the pump and the nozzle such that the adhesive is supplied directly from the pump to the nozzle (Output line 15 from pump to sealant gun 16/nozzle 17).
Regarding claim 28, Stern discloses a dispenser for dispensing an adhesive onto a surface, the dispenser comprising: a reservoir containing a flowable adhesive (See at least Figure 1, Sealant source 13); a pump for supplying a constant volume of said adhesive (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1); a first conduit for directly connecting the 
While one could reasonably interpret the combination of Sterns sealant gun/nozzle as a nozzle having a tapered tip with a discharge port, wherein when dispensing the pump delivers a predetermined amount of the flowable adhesive from the reservoir to the nozzle at predetermined intervals, and wherein the nozzle is not in contact with the surface and discharges the predetermined amount of adhesive onto the surface; Stern fails to explicitly disclose a nozzle with a tapered tip.
Kiernan, a related prior art reference, discloses a method/apparatus for dispensing a constant controlled volume with a similar conduit configuration (See at least Figure 1) as well as a nozzle (20) having a tapered tip (See at least Figure 2 at element 25) with the flow of the adhesive being controlled by any means.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Stern’s gun/nozzle to include the tapered nozzle of Kiernan as the substitution of known elements of nozzle dispensing means for one another yielding predictable results with a reasonable expectation of success.  As Kiernan discloses an alternative for adhesive dispensing with the only difference being the means by which flow is controlled, one skilled in the art would have further recognized the advantages of substituting nozzle dispensing structures would maintain the conditions effecting the accuracy of the fluid flow rate (Stern Abstract).
Regarding claim 30, Stern further discloses wherein the pump is a rotary pump (See at least Figure 1, Positive displacement pump 12, Col. 2 Lines 35-40, Col. 3 Lines 33-37, and at least claim 1).
Regarding claim 32, Kiernan further discloses wherein the discharge port of the tapered tip of the nozzle is a circular discharge port.  Stern as modified by Kiernan discloses the claimed invention except of the diameter of the nozzle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the circular discharge port of the tapered tip of the nozzle have a diameter of at least 27 gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 33, Stern as modified by Kiernan discloses the claimed invention except for the operating speed of the pump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pump operate at a speed between 1,400 and 1,500 rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 33, Stern as modified by Kiernan discloses the claimed invention except for the distance between the discharge port and the surface is at least 1/16-inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the discharge port located at least 1/16-inch from the surface, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.
Claim(s) 29 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern in view of Kiernan as applied to claim 28 above, and further in view of U.S. Pre-Grant Publication 2005/0056183 by Meshirer (Meshirer).
Regarding claim 29, Stern as modified by Kiernan is not specific on the surface that the adhesive is applied.
Meshirer, a related prior art reference, discloses wherein the surface is a case mouth and primer ammunition round (See Figures, clearly illustrated).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan above with the noted teachings of Meshirer.  The suggestion/ motivation for doing so would have been to utilize the assembly taught by Stern and modified by Kiernan to apply adhesive to ammunition rounds as indicated by Meshirer with a reasonable expectation of success.
Regarding claim 31, Stern as modified by Kiernan does not disclose the specific type of adhesive.
Meshirer, a related prior art reference, discloses wherein the adhesive is an anaerobic adhesive (See at least Paragraph 0010).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the noted teachings of Stern as modified by Kiernan 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641